         Case: 1:19-cv-00687-MRB Doc #: 1 Filed: 08/20/19 Page: 1 of 13 PAGEID #: 1




                            IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION (CINCINNATI)

    ADAM KLOTZ individually, and on behalf                      Case No. 1:19-cv-687
    of all others similarly situated,
                                                              CLASS ACTION COMPLAINT
                      Plaintiff,
                                                              DEMAND FOR JURY TRIAL
    v.

    TOTAL QUALITY LOGISTICS, an Ohio
    limited liability company,

                      Defendant.


                                      CLASS ACTION COMPLAINT

           Plaintiff Adam Klotz (“Klotz” or “Plaintiff Klotz”) brings this Class Action Complaint

and Demand for Jury Trial against Defendant Total Quality Logistics (“TQL” or “Defendant”) to

stop TQL from violating the Telephone Consumer Protection Act (“TCPA”) by placing

autodialed phone calls to consumers’ cellular phone numbers without consent and by otherwise

engaging in telemarketing without maintaining adequate policies and procedures for maintaining

an internal do not call list, and to otherwise obtain injunctive and monetary relief for all persons

injured by TQL’s conduct. Plaintiff, for this Complaint, alleges as follows upon personal

knowledge as to himself and his own acts and experiences, and, as to all other matters, upon

information and belief, including investigation conducted by his attorneys.

                                               INTRODUCTION

           1.      TQL is a freight brokerage company that connects businesses with freight

carriers.1




1
    https://www.linkedin.com/company/total-quality-logistics/about/
     Case: 1:19-cv-00687-MRB Doc #: 1 Filed: 08/20/19 Page: 2 of 13 PAGEID #: 2




         2.       TQL promotes cold calling to its salespeople: “If you have an unbelievable work

ethic (we’re talking the top 10% of anyone you know), the drive for financial freedom, and skin

thick enough for making cold calls, then this might be the sales career for you.”2 (emphasis

added)

         3.       Cold calling is a core component for TQL’s business, and TQL puts tremendous

pressure on its salespeople to place cold calls to drum up business.

         4.       TQL salespeople place calls to consumers without having the necessary prior

consent necessary to make such calls, and without TQL maintaining adequate policies and

procedures for maintaining an internal do not call list.

         5.       In Plaintiff Klotz’s case, TQL placed at least 7 autodialed and/or otherwise

unsolicited calls to Plaintiff Klotz’s residential cellular phone number without his consent,

despite his repeated requests to be placed on their do not call list.

         6.       In response to these calls, Plaintiff Klotz seeks an injunction preventing

Defendant from violating the TCPA by placing autodialed calls to consumers’ cellular telephone

numbers and otherwise engaging in telemarketing without maintaining adequate policies and

procedures for maintaining an internal do not call list, as well as an award of statutory damages

to the members of the Classes and costs.

                                                    PARTIES

         7.       Plaintiff Klotz is an Iowa City, Iowa resident.

         8.       Defendant TQL is an Ohio company headquartered in Cincinnati, Ohio.




2
 https://www.glassdoor.com/job-listing/sales-representative-entry-level-total-quality-logistics-
JV_IC1140171_KO0,32_KE33,56.htm?jl=2756917722&ctt=1558012673448
                                                                                                    2
     Case: 1:19-cv-00687-MRB Doc #: 1 Filed: 08/20/19 Page: 3 of 13 PAGEID #: 3




                                      JURISDICTION AND VENUE

         9.        This Court has federal question subject matter jurisdiction over this action under

28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

§227.

         10.       This Court has personal jurisdiction over Defendant and venue is proper in this

District under 28 U.S.C. § 1391(b) because Defendant maintains its headquarters in this District

and because the wrongful conduct giving rise to this case was directed from this District.

                                        COMMON ALLEGATIONS

                                     TQL’s Sales Involves Cold Calling

         11.       TQL employs cold calling as a core component for generating sales for its

business. It is such a core component, cold calling is referenced in job postings for sales staff and

in promotional videos created by TQL.

         12.       In a video posted by TQL, “Becoming a TQL Sales Rep | 60 Seconds,” a sales rep

named Joe references cold calling and the requirement for salespeople to place 100 calls per day:

“It’s up to you to start building those relationships. Start cold calling. You know, a hundred calls

a day.”3 (emphasis added)

         13.       Later in the same video, a recruiter named Alishia says, “So, if you have an

awesome work ethic, a desire to make unlimited amounts of money, and a skin thick enough to

make cold calls, then you get on in here!”4 (emphasis added)

         14.       Job review sites for TQL are filled with complaints from former employees about

the cold calling that salespeople are required to do:

               •   “Expected to make 100 cold calls or more a day”5



3
  https://www.youtube.com/watch?v=tvygCPQZq_Y
4
  Id.
5
  https://www.glassdoor.com/Reviews/Total-Quality-Logistics-cold-calls-Reviews-EI_IE134523.0,23_KH24,34.htm
                                                                                                              3
           Case: 1:19-cv-00687-MRB Doc #: 1 Filed: 08/20/19 Page: 4 of 13 PAGEID #: 4




                   •   “long hours, constant cold calls, lots of rejection, high turn over rate”6

                   •   “Lots of cold calls (this job is not for those not willing to put in the time to

                       succeed)”7

                   •   “Making 100 calls a day of cold calls. Customers hanging up on us because we

                       call so much.”8

                   •   “That is when you need to grow an extra layer of skin because you have then

                       become the most annoying thing in the modern world. Cold call

                       TELEMARKETER. I grew up in the oil fields and have never been cussed at so

                       much in my life.”9

             15.       As a result of the pressure salespeople are put under, companies and consumers

are receiving multiple unwanted, autodialed calls, even after requesting the calls to stop:

                   •   “Apparently if you google my phone number that I got about 5 years [ago], I am
                       the owner of a trucking co. TQL has been calling me approx.. 2-3 times a week
                       for the past 5 years. Even though I tell them they have the wrong number, they
                       still call. This has gotten to the point where it is causing me major distress with
                       them constantly calling and calling and calling and calling and calling….GIVE
                       [***] YEARS…and cant get my number out of their computer system for some
                       reason. I am ready to file a major law suit on this company for telephone
                       harassment.”10

                   •   “These people don’t give up. I have requested to be ‘put on their Do Not Call
                       List’ 3 times.”11

                   •    “HORRIBLE! What do these idiots think they are doing?? I have had them
                       blocked for years, reported them to the FCC, and nothing happens.”12




6
  Id.
7
  Id.
8
  Id.
9
     https://www.indeed.com/cmp/Total-Quality-Logistics-(tql)/reviews
10
     https://800notes.com/Phone.aspx/1-513-831-2600/10
11
     Id.
12
     https://800notes.com/Phone.aspx/1-513-831-2600/17
                                                                                                             4
         Case: 1:19-cv-00687-MRB Doc #: 1 Filed: 08/20/19 Page: 5 of 13 PAGEID #: 5




                 •   “They have escalated their annoyance level to letting the call go to voicemail and
                     not leaving a message just leaving dead air. They have done this 8 times today, in
                     an attempt to fill up my voicemail storage?”13

                 •   “TQL….they just keep calling and calling and calling. Have asked many, many
                     times that they remove our number. It is always someone NEW that calls. They
                     must go through help like crazy.”14

                 •    “This is one of the companys spamming people.If you block them they put you
                     on a internal spam dialer.”15

                 •   “Horrible jerks, they have been pestering me, even though I have them blocked,
                     am on the Do Not call list…”16

           16.       As explained by the Federal Communications Commission (“FCC”) in its 2012

order, the TCPA requires “prior express written consent for all autodialed or prerecorded

[solicitation] calls to wireless numbers and residential lines.” In the Matter of Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, CG No. 02-278,

FCC 12-21, 27 FCC Rcd. 1830 ¶ 2 (Feb. 15, 2012).

           17.       Yet in violation of this rule, Defendant fails to obtain any express written consent

prior to placing autodialed calls to cellular telephone numbers.

                                 PLAINTIFF KLOTZ’S ALLEGATIONS

     TQL Repeatedly Called Plaintiff Klotz’s Cell Phone Number Without Consent Using an
     Autodialer, Notwithstanding Plaintiff’s Repeated Requests That TQL Stop Calling Him

           18.       Plaintiff Klotz registered his cell phone number on the DNC on April 23, 2019 in

order to avoid receiving unwanted solicitation calls.

           19.       Plaintiff’s cellular phone number is his personal number and not associated with a

business.

           20.       Beginning in approximately December, 2018, Plaintiff began receiving calls from



13
     https://800notes.com/Phone.aspx/1-513-831-2600/16
14
   Id.
15
   Id.
16
   Id.
                                                                                                        5
     Case: 1:19-cv-00687-MRB Doc #: 1 Filed: 08/20/19 Page: 6 of 13 PAGEID #: 6




TQL’s number 513-831-2600 to his cellular phone number.

        21.         The purpose of the calls was to solicit Plaintiff to use TQL as a broker for

Plaintiff’s shipping needs.

        22.         Plaintiff made it clear to the salespeople that he spoke to that he was not

interested, and did not need TQL’s services for shipping, and asked specifically to be placed on a

do not call list.

        23.         Despite his multiple requests for the calls to stop, TQL salespeople continued to

call Plaintiff’s cellular phone at a rate of approximately once per week.

        24.         For all answered calls, the salespeople identified their company as Total Quality

Logistics.

        25.         On February 6, 2019 at 12:04 PM, Klotz received another call from a TQL agent

on his cellular phone using the phone number 513-831-2600. Klotz complained to this agent

about the calls he was receiving and asked for the calls to stop. The agent assured Klotz that the

calls would be stopped.

        26.         Klotz received another call from 513-831-2600 on February 19, 2019 at 2:26 PM.

As with the previous call, Klotz asked the agent to put his number on TQL’s internal do not call

list, explaining that the calls were not relevant to him.

        27.         At this point, Klotz realized that the calls were not stopping, so he blocked 513-

831-2600 on his cellular phone.

        28.         Unfortunately for Klotz, the calls continued. Klotz received notifications on his

phone about missed calls from TQL and also received blank voicemails that were left from TQL

salespeople using phone number 513-831-2600.

        29.         Frustrated at the constant interruptions and notifications, Klotz unblocked 513-

831-2600 at the end of March, 2019 so he could again tell the salespeople to stop calling hoping

                                                                                                         6
     Case: 1:19-cv-00687-MRB Doc #: 1 Filed: 08/20/19 Page: 7 of 13 PAGEID #: 7




the calls would finally stop.

        30.     On March 28, 2019 at 1:25 PM, Klotz received a call from a TQL agent using

phone number 513-831-2600. Klotz told the agent that he was not interested and asked to be

placed on a do not call list. Klotz was assured by the agent that his number would be added to

TQL’s internal do not call list.

        31.     On April 22, 2019 at 11:03 AM, Klotz received yet another call from Defendant

using phone number 513-831-2600 on his cellular phone. Klotz answered the call and again

complained to the agent about the calls he was receiving and asked for the calls to stop. As with

the previous salespeople Klotz spoke to, this agent also assured Klotz that the calls would be

stopped.

        32.     Additional calls were received on May 2, 2019 at 10:30 AM, May 8, 2019 at 2:40

PM and May 9, 2019 at 9:24 AM from Defendant using 513-831-2600.

        33.     When calling 513-831-2600, an automated system identifies the company as Total

Quality Logistics and as of May 15, 2019 directed consumers to visit the website TQL.com.

        34.     Upon information and belief, TQL salespeople used an autodialer when calling

Plaintiff Klotz, based on the frequency of the calls, which was approximately once per week, the

repetition of calls despite his requests for the calls to stop, and based on the fact that all of the

calls came in from salespeople using the same phone number 513-831-2600.

        35.     Plaintiff Klotz does not have a relationship with TQL, and has never consented to

any contact from Defendant.

                                      CLASS ALLEGATIONS

                 Class Treatment Is Appropriate for Plaintiff’s TCPA Claims

        36.     Plaintiff Klotz brings this action pursuant to Federal Rule of Civil Procedure

23(b)(2) and Rule 23(b)(3) on behalf of themselves and all others similarly situated and seek

                                                                                                        7
    Case: 1:19-cv-00687-MRB Doc #: 1 Filed: 08/20/19 Page: 8 of 13 PAGEID #: 8




certification of the following Classes:

       Autodialed No Consent Class: All persons in the United States who from four
       years prior to the filing of this action (1) Defendant (or an agent acting on behalf of
       Defendant) called, (2) on the person’s cellular telephone number, (3) using
       substantially the same equipment used to call Plaintiff, (4) for substantially the
       same reason Defendant called Plaintiff, and (5) for whom Defendant claims (a) it
       obtained prior express written consent in the same manner as Defendant claims it
       obtained prior express written consent to call Plaintiff, or (b) Defendant did not
       obtain prior express written consent.

       Internal Do Not Call Class: All persons in the United States who from four years
       prior to the filing of this action (1) Defendant (or agents acting on behalf of
       Defendant) called more than one time within any 12-month period, (2) on the
       person’s residential telephone number, (3) for substantially the same reason
       Defendant called Plaintiff.

       37.     The following individuals are excluded from the Classes: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, its

subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents

have a controlling interest and their current or former employees, officers and directors; (3)

Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

from the Class; (5) the legal representatives, successors or assigns of any such excluded persons;

and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or

released. Plaintiff anticipates the need to amend the Class definitions following appropriate

discovery.

       38.     Numerosity: On information and belief, there are hundreds, if not thousands of

members of the Classes such that joinder of all members is impracticable.

       39.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the Classes, and those questions predominate over any

questions that may affect individual members of the Classes. Common questions for the Classes

include, but are not necessarily limited to the following:

               (a) whether Defendant placed autodialed phone calls to Plaintiff and the members
                                                                                                    8
    Case: 1:19-cv-00687-MRB Doc #: 1 Filed: 08/20/19 Page: 9 of 13 PAGEID #: 9




                   of the Autodialed No Consent Class without first obtaining prior express
                   written consent to place the calls;

               (b) whether Defendant implemented and/or enforced adequate internal do not call
                   policies and procedures prior to engaging in telemarketing to members of the
                   Internal Do Not Call Class;

               (c) whether Defendant’s conduct constitutes a violation of the TCPA; and

               (d) whether members of the Classes are entitled to treble damages based on the
                   willfulness of Defendant’s conduct.

       40.     Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the Classes, and has retained counsel competent and experienced in class

actions. Plaintiff has no interests antagonistic to those of the Classes, and Defendant has no

defenses unique to Plaintiff. Plaintiff and his counsel are committed to vigorously prosecuting

this action on behalf of the members of the Classes, and have the financial resources to do so.

Neither Plaintiff nor his counsel have any interest adverse to the Classes.

       41.     Appropriateness: This class action is also appropriate for certification because

Defendant has acted or refused to act on grounds generally applicable to the Classes and as a

whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards

of conduct toward the members of the Classes and making final class-wide injunctive relief

appropriate. Defendant’s business practices apply to and affect the members of the Classes

uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with

respect to the Classes as wholes, not on facts or law applicable only to Plaintiff. Additionally, the

damages suffered by individual members of the Classes will likely be small relative to the

burden and expense of individual prosecution of the complex litigation necessitated by

Defendant’s actions. Thus, it would be virtually impossible for the members of the Classes to

obtain effective relief from Defendant’s misconduct on an individual basis. A class action

provides the benefits of single adjudication, economies of scale, and comprehensive supervision

                                                                                                    9
   Case: 1:19-cv-00687-MRB Doc #: 1 Filed: 08/20/19 Page: 10 of 13 PAGEID #: 10




by a single court.

                                  FIRST CLAIM FOR RELIEF
                               Telephone Consumer Protection Act
                                  (Violations of 47 U.S.C. § 227)
                   (On Behalf of Plaintiff and the Autodialed No Consent Class)

       42.     Plaintiff repeats and realleges paragraphs 1 through 41 of this Complaint and

incorporates them by reference herein.

       43.     Defendant and/or its agents made unwanted solicitation telephone calls to cellular

telephone numbers belonging to Plaintiff and the other members of the Autodialed No Consent

Class using an autodialer.

       44.     These solicitation telephone calls were made en masse without the consent of

Plaintiff and the other members of the Autodialed No Consent Class to receive such solicitation

telephone calls.

       45.     Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a result of

Defendant’s conduct, Plaintiff and the other members of the Autodialed No Consent Class are

each entitled to, under 47 U.S.C. § 227(b)(3)(B), a minimum of $500.00 in damages for each

violation of such act.

       46.     In the event that the Court determines that Defendant’s conduct was wilful and

knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of statutory damages

recoverable by Plaintiff and the other members of the Autodialed No Consent Class.

                                 SECOND CLAIM FOR RELIEF
                               Telephone Consumer Protection Act
                                   (Violation of 47 U.S.C. § 227)
                     (On Behalf of Plaintiff and the Internal Do Not Call Class)

       47.     Plaintiff repeats and realleges paragraphs 1 through 41 of this Complaint and

incorporates them by reference.

       48.     Under 47 C.F.R. § 64.1200(d), “[n]o person or entity shall initiate any call for

telemarketing purposes to a residential telephone subscriber unless such person or entity has
                                                                                                  10
   Case: 1:19-cv-00687-MRB Doc #: 1 Filed: 08/20/19 Page: 11 of 13 PAGEID #: 11




instituted procedures for maintaining a list of persons who request not to receive telemarketing

calls made by or on behalf of that person or entity. The procedures instituted must meet the

following minimum standards:

       (1) Written policy. Persons or entities making calls for telemarketing purposes
       must have a written policy, available upon demand, for maintaining a do-not-call
       list.

       (2) Training of personnel engaged in telemarketing. Personnel engaged in any
       aspect of telemarketing must be informed and trained in the existence and use of
       the do-not-call list.

       (3) Recording, disclosure of do-not-call requests. If a person or entity making a
       call for telemarketing purposes (or on whose behalf such a call is made) receives a
       request from a residential telephone subscriber not to receive calls from that
       person or entity, the person or entity must record the request and place the
       subscriber's name, if provided, and telephone number on the do-not-call list at the
       time the request is made. Persons or entities making calls for telemarketing
       purposes (or on whose behalf such calls are made) must honor a residential
       subscriber's do-not-call request within a reasonable time from the date such
       request is made. This period may not exceed thirty days from the date of such
       request. If such requests are recorded or maintained by a party other than the
       person or entity on whose behalf the telemarketing call is made, the person or
       entity on whose behalf the telemarketing call is made will be liable for any
       failures to honor the do-not-call request. A person or entity making a call for
       telemarketing purposes must obtain a consumer's prior express permission to
       share or forward the consumer's request not to be called to a party other than the
       person or entity on whose behalf a telemarketing call is made or an affiliated
       entity.

       (4) Identification of sellers and telemarketers. A person or entity making a call for
       telemarketing purposes must provide the called party with the name of the
       individual caller, the name of the person or entity on whose behalf the call is
       being made, and a telephone number or address at which the person or entity may
       be contacted. The telephone number provided may not be a 900 number or any
       other number for which charges exceed local or long distance transmission
       charges.

       (5) Affiliated persons or entities. In the absence of a specific request by the
       subscriber to the contrary, a residential subscriber's do-not-call request shall apply
       to the particular business entity making the call (or on whose behalf a call is
       made), and will not apply to affiliated entities unless the consumer reasonably
       would expect them to be included given the identification of the caller and the
       product being advertised.

       (6) Maintenance of do-not-call lists. A person or entity making calls for
                                                                                                   11
   Case: 1:19-cv-00687-MRB Doc #: 1 Filed: 08/20/19 Page: 12 of 13 PAGEID #: 12




       telemarketing purposes must maintain a record of a consumer's request not to
       receive further telemarketing calls. A do-not-call request must be honored for 5
       years from the time the request is made.

       49.     Defendant or its agent made marketing calls to Plaintiff and members of the

Internal Do Not Call Class without implementing internal procedures for maintaining a list of

persons who request not to be called by the entity and/or by implementing procedures that do not

meet the minimum requirements to allow Defendant to initiate telemarketing calls.

       50.     The TCPA provides that any “person who has received more than one telephone

call within any 12-month period by or on behalf of the same entity in violation of the regulations

prescribed under this subsection may” bring a private action based on a violation of said

regulations, which were promulgated to protect telephone subscribers’ privacy rights to avoid

receiving telephone solicitations to which they object. 47 U.S.C. § 227(c)(5).

       51.     Defendant has, therefore, violated 47 U.S.C. § 227(c)(5). As a result of

Defendant’s conduct, Plaintiff and the other members of the Internal Do Not Call Class are each

entitled to up to $1,500 per violation.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the

following relief:

   a) An order certifying the Class as defined above; appointing Plaintiff as the representative

       of the Classes; and appointing his attorneys as Class Counsel;

   b) An award of actual and/or statutory damages to be paid into a common fund for the

       benefit of Plaintiff and the Classes;

   c) An order declaring that Defendant’s actions, as set out above, violate the TCPA;

   d) An order requiring Defendant to disgorge any ill-gotten funds acquired as a result of their

       unlawful telephone calling practices;

                                                                                                12
   Case: 1:19-cv-00687-MRB Doc #: 1 Filed: 08/20/19 Page: 13 of 13 PAGEID #: 13




   e) An injunction requiring Defendant to cease all unsolicited calling activity, and to

      otherwise protect the interests of the Class; and

   f) Such further and other relief as the Court deems just and proper.

                                         JURY TRIAL DEMAND

      Plaintiff requests a jury trial.

                                             Respectfully Submitted,

Dated: August 20, 2019                       /s/ Bryce A. Lenox
                                             Bryce A. Lenox (0069936)
                                             The Law Office of Bryce A. Lenox, Esq. LLC
                                             3825 Edwards Road, Suite 103
                                             Cincinnati, Ohio 45209
                                             bryce@brycelenoxlaw.com
                                             Telephone: (513) 426-6546

                                             Avi R. Kaufman*
                                             kaufman@kaufmanpa.com
                                             KAUFMAN P.A.
                                             400 NW 26th Street
                                             Miami, FL 33127
                                             Telephone: (305) 469-5881

                                             Stefan Coleman*
                                             Law@stefancoleman.com
                                             Law Offices of Stefan Coleman, P.A.
                                             201 S. Biscayne Blvd, 28th Floor
                                             Miami, FL 33131
                                             Telephone: (877) 333-9427

                                             Attorneys for Plaintiff and the putative Classes

                                             *Pro Hac Vice motion forthcoming




                                                                                                13
